Mollison, Judge:
Counsel for the parties have submitted the appeals for reappraisement enumerated in the attached schedule for decision upon stipulation, on the basis of which I find that export value, as defined in section 402a (d), Tariff Act of 1930, as amended, is the proper basis for the determination of the value of the footwear in chief value of rubber involved, and that such value is the invoice unit values (the ex-factory prices), plus the shipping or f.o.b. charges only, exclusive of the 2 per centum inspection fee or charge.
Judgment will issue accordingly.